                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                      )
                                               )
                        Plaintiff,             )       Civil Action No. 18-1069
                                               )
         v.                                    )       Judge Cathy Bissoon
                                               )
RICHARD COLLINS,                               )
                                               )
                        Defendant.             )


                                              ORDER

         For the purposes of the bench trial, and as relates to the standard-of-review in

determining the validity of the FBAR penalty, the Court will follow the persuasive-authority

in this Circuit holding that the de novo standard applies. U.S. v. Markus, 2018 WL 3435068, *4

(D. N.J. July 17, 2018) (citing other persuasive authority, and finding de novo review appropriate

because “Section 5321 provides for no adjudicatory hearing before an FBAR penalty is

assessed”); accord Bedrosian v. U.S, 2017 WL 3887520, *1 (E.D. Pa. Sept. 5, 2017) (same);

see also U.S. v. Williams, 2010 WL 3473311, *1 (E.D. Va. Sept. 1 ,2010) (“[the] decision [is]

based on the merits of the case and not on any record developed at the administrative level”)1

(relied upon in Markus and Bedrosian; citation to quoted source omitted).

         IT IS SO ORDERED.



February 12, 2020                                      s/Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge
cc (via ECF email notification):

All Counsel of Record

1
    Rev’d on other grounds, 489 Fed. Appx. 655 (4th Cir. July 20, 2012).
